DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 14 July 2021. It is noted that this application is a National Stage Entry of PCT/JP2020/001041 having an International Filing Date of 15 January 2020 which benefits from Application Serial No. 2019-013257 (Japan) filed 29 January 2019. The Information Disclosure Statements (IDS) filed 14 July 2021 and 26 July 2021 have been entered and considered. Claims 1-9 are pending.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[3]	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

[i]	Claim 4 recites “...providing a label set by a user to log data, in the flow, within a range designated by the user; and updating, when same label is provided to a plurality of pieces of log data...”. With respect to this limitation, there are numerous references which render the limitation, and by extension, the claim indefinite. Initially, it is not clear whether term “log” is being applied as a verb or an adjective. Specifically, it is not clear whether the recited user is provided with a “label set” for the purpose of applying labels to data to perform an action of logging data, e.g., labelling and entering data into a log, or whether the user is providing a label set to the pieces of “log data” which are arranged in the previously generated flow. Further, with respect to the recitation of “in the flow” and “within a range designated by the user” it is not clear whether these designations reference the preceding log data or the label set. In other words, it is not clear what is “in the flow” and/or “within a range designated by the user”. Lastly, with respect to the recitation of “...updating, when same label is provided to a plurality of pieces of log data...”, it is not clear if this limitation conveys a response to an action by the user consisting of labelling data with the same label to for a group or single “piece of data” or whether this represents a system function in which data elements having a common label or value are grouped as a single “piece of data”.  an action of logging data such that the data is entered into the generated flow. 

Accordingly, claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Independent claims 1 and 5 when analyzed in the manner described above with respect to claim 4 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 2-3 and 6-9 inherit and fail to remedy the deficiencies of their parent claims through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[ii]	Regarding claim 1, the limitations “...a storage unit configured to store...data...”, “...a flow generation unit, including one or more processors, configured to generate a flow...”, “...a labeling unit, including one or more processors, configured to provide a label set...” and “...a flow update unit, including one or more processors, configured to update, when same label is provided to a plurality of pieces of log data, the flow...” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

With respect to the recited “...a storage unit configured to store...data...”, while presenting the nonce term “unit” to identify a component of the claimed visualization device, the Specification does not appear to define a particular structure and algorithm or process for executing the recited functions. Accordingly, while requiring treatment under 35 U.S.C. 112, sixth paragraph on the basis/use of the nonce term “unit”, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Similarly, with respect to the recited “...a flow generation unit, including one or more processors, configured to generate a flow...”, “...a labeling unit, including one or more processors, configured to provide a label set...” and “...a flow update unit, including one or more processors, configured to update, when same label is provided to a plurality of pieces of log data, the flow...”, while presenting the generic placeholder or nonce term “unit” to identify a component of the claimed visualization device, the Specification does not appear to define a particular structure and algorithm or process for executing the recited selections, storage operations, and display functions. Further, each of these limitations indicates that each respective “unit” is “including one or more processors”. The recitation of “one or more processors” constitutes a recitation of a structure capable of performing the recited function. However, the limitations also include a generic placeholder or nonce term in the form of “unit”. The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function. Accordingly, while requiring treatment under 35 U.S.C. 112, sixth paragraph on the basis/use of the nonce term “unit”, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Independent claim 4 is directed to a method but provides that the method is “...performed at a log visualization device including a storage unit configured to store a plurality of pieces of log data...”. While in the context of a method claim, this recitation presents a device having a component designated as a storage unit configured to store data and therefore, includes the nonce term “unit” and a recited function. As indicated above with respect to claim 1, the Specification does not appear to define a particular structure and algorithm or process for executing the recited functions. Accordingly, while requiring treatment under 35 U.S.C. 112, sixth paragraph on the basis/use of the nonce term “unit”, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
 
Dependent claims 2, 3, 6, and 7 inherit and fail to remedy the deficiencies of their parent claims through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Claims 1-9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-9 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 4, and 5 are directed to a system, a method, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 4, and 5 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 4, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of analyzing a business process and organizing activity/log data into a visualized flow based on attributes and labels associated with the activity/log data, which is reasonably considered to be ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed processes performable by Mental Processing as grouped under the 2019 PEG are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

Under the 2019 PEG, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 4 recites: “…generating a flow in which the pieces of log data are arranged in a processing order…”, “…providing a label set by a user to log data, in the flow, within a range designated by the user…”, and “…updating, when same label is provided to a plurality of pieces of log data, the flow to display the plurality of pieces of log data as a single piece of log data…”. Respectfully, absent further clarification of the processing steps executed by the recited log visualization device, one of ordinary skill in the art when given logged data elements and associated timing and labelling information, could reasonably be expected to arrange the data elements in a sequence based on the timing information and to recognize commonly labelled data elements and group the elements based on the common labelling using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.


Additional elements of claim 4 that potentially integrate the exception are limited to the general indication that the method is “performed at a log visualization device including a storage unit configured to store a plurality of pieces of log data” as designated in the preamble. Device claim 1 further indicates that the recited functions/steps are performed by device elements which include the “storage unit”, “flow generation unit”, “labeling unit”, and the “flow update unit”. With respect to these potential additional elements, the claimed “storage unit” is identified as being configured to store data. The claimed “flow generation unit” is identified as configured to generate a flow in which log data is arranged in a processing order. The “labeling unit” is identified as being configured provide a label set. The “flow update unit” is identified as display pieces of log data having a same label as a single piece of data.

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.


Each of the above noted limitations states a result (e.g., data is stored and arranged into a processing order, labels are provided for the data, data are grouped based on the labelling etc.) as associated with a respective “unit”. Beyond the general statement that functions are performed by units configured to do so, the limitations provide no further clarification with respect to the functions performed by the “units” and “processors” in producing the claimed result. A recitation of “unit configured to” or “processor configured to”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it”. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., generate a flow by arranging data in a processing order and/or displaying commonly labeled data as a single piece of data), and sending and receiving information over a network. 

Accordingly, claim 4 is reasonably understood to be conducting standard, and formally manually performed process of analyzing a business process and organizing activity/log data into a visualized flow using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing, displaying, and transmitting data. The claimed analyzing a business process and organizing activity/log data into a visualized flow benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2022/0083930, Examiner notes paragraphs [0095]-[0101]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are configured “units” including a claimed “storage unit” that is identified as being configured to store data. A claimed “flow generation unit” that is identified as configured to generate a flow in which log data is arranged in a processing order. A claimed “labeling unit” that is identified as being configured provide a label set. A claimed “flow update unit” that is identified as display pieces of log data having a same label as a single piece of data.
While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., log data); (2) storing and retrieving information and data from a generic computer memory (e.g., log data, label sets, and generated flows); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., generate a flow by arranging data in a processing order and/or displaying commonly labeled data as a single piece of data). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of analyzing a business process and organizing activity/log data into a visualized flow. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., analyzing a business process and organizing activity/log data into a visualized flow, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of analyzing a business process and organizing activity/log data into a visualized flow benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


In accordance with all relevant considerations and aligned with previous findings of the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 1 and 5, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-3 and 6-9, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[5]	Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoyer (United States Patent Application Publication No. 2014/0143701).

With respect to claim 1, Hoyer discloses a log visualization device comprising: a storage unit configured to store a plurality of pieces of log data (Hoyer; paragraphs [0023] [0030] [0035] [0036]; See at least databases storing access log information and business process and account activities); a flow generation unit, including one or more processors, configured to generate a flow in which the pieces of log data are arranged in a processing order (Hoyer; paragraphs [0035] [0040]; See at least generate process activity visualization in chronological order); a labeling unit, including one or more processors, configured to provide a label set by a user to log data, in the flow, within a range designated by the user (Hoyer; paragraphs [0035] [0040] [0046]-[0049]; See at least designation of activities by time window, i.e., a range. See further assignment of identifiers including determining matching, i.e., “a same” label); and a flow update unit, including one or more processors, configured to update, when same label is provided to a plurality of pieces of log data, the flow to display the plurality of pieces of log data as a single piece of log data (Hoyer; paragraphs [0046]-[0048] [0064]; See at least determining matching identifiers and see visualization updating labelling of hide and unhide control to hide and restore hidden entries under the same business activity).
With respect to claim 2, Hoyer discloses a log visualization device wherein when a label is further set by the user, the flow update unit is configured to update the flow to display the plurality of pieces of log data that have been displayed as a single piece of log data with the label provided in the updated flow, as a plurality of separate pieces of log data (Hoyer; paragraphs [0046]-[0048] [0064]; See at least determining matching identifiers and see visualization updating labelling of hide and unhide control to hide and restore hidden entries under the same business activity).
With respect to claim 3, Hoyer discloses a log visualization device wherein when same label is provided to pieces of log data in a plurality of the designated ranges, the flow update unit is configured to update the flow so that the pieces of log data in the plurality of designated ranges are displayed as a flow branched for each of the ranges (Hoyer; paragraphs [0035] [0040] [0046]-[0049]; See at least designation of activities by time window, i.e., a range. See further assignment of identifiers including determining matching, i.e., “a same” label).


[6]	Claims 4, 6, and 7 and 5, 8 and 9 substantially repeat the subject matter addressed above with respect to device claims 1-3 as directed to performed method/process and computer-executable instructions. With respect to these elements, Hoyer discloses performance of the method/process steps employing the enabling systems and executable instructions (See at least Hoyer paragraphs [0013]-[0018]). Accordingly, claims 4, 6, and 7 and 5, 8 and 9 are rejected under the applied teachings as discussed above with respect to claims 1-3.

Conclusion
  
[7]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683